Case 3:17-cv-01995-VLB Document 76 Filed 12/11/19 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
JACQUELINE JOHNSON )
)
Plaintiff ) CIVILACTION

) NO. 3:17-cv-01995-VLB
VS. )
)
JPMORGAN CHASE BANK, N.A. )
)

Defendant December 11, 2019

PLAINTIFF HEREWITH CONFIRMS REQUEST FOR A NON-JURY TRIAL WITH JUDGE VANESSA
BRYANT, AS STATED IN THE JOINT TRIAL MEMORANDUM ORDER. PLAINTIFF ALSO REQUSTS
EXTENSION FOR FILING JOINT TRIAL MEMORANDUM

 

Plaintiff herewith requests the Non-Jury Trial option attested in the Joint Trial Memorandum
Order with the presiding Judge the Honorable Vanessa L. Bryant.

In consultation with Attorney Brian D. Rich, | hereby request an extension from December 16,
2019 to January 6, 2020 to formally submit the filings for the joint Trial Memorandum. This is
due to an illness in the family where | am the Caregiver. Attorney Rich did not object to this

request.

Respectfully Submitted fo
y

   

Ss

By: rawr

Jacqueline Johns

t

157 Jonathan Drive, Stamford, Ct. 06903 _ ;
an, )
Email: Jjohnsonctc@aol.com - Cell: 203-461-8423

Date: December 11, 2019
